Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 01/31/2020.  Claims 1-4, 6-19 are pending in this application and have been considered below.

Response to Arguments
Applicant’s arguments, see remarks, filed 01/31/2022, with respect to 35 USC 103 have been fully considered and are persuasive.  The rejection of 103 has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6- 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 which recites the filter for filter diagnostics, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to filter apparatus comprising: an input to receive an electrical input signal; a forward path connected between the input and an output of the filter apparatus; a feedback path connected to provide feedback to the forward path based on an output signal at the output; a multiplexer having a first input connected to the input of the filter apparatus, a second input connected to the forward path, a control input and an output connected to the output of the filter apparatus; and wherein the multiplexer is operable to connect the input of the filter apparatus to the output of the filter apparatus for a first cycle of filter operation, corresponding to an activation phase, and connect the forward path to the output of the filter apparatus for subsequent cycles of operation of the filter apparatus.
The prior art of record, also does not teach or suggest the method as recited in claim 11 wherein method comprising: receiving an input signal as a filter input; filtering the input signal according to a filter transfer function to provide a filtered output signal at an output, the filtering being determined based on feedback that is derived based on filtered output signal; sending the input signal directly to the output to bypass the filtering of the input signal during an initial activation period; and removing the bypass to enable the filtering of the input signal after the initial activation period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/KENNETH T LAM/Primary Examiner, Art Unit 2631